Name: Council Regulation (EEC) No 1227/86 of 25 April 1986 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 April to 11 May 1986
 Type: Regulation
 Subject Matter: prices;  economic policy
 Date Published: nan

 No L 109/20 Official Journal of the European Communities 26 . 4. 86 COUNCIL REGULATION (EEC) No 1227/86 of 25 April 1986 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 April to 11 May 1986 production aid and the guide price for those dried fodder products, for which the marketing year expires on 31 March 1986, for the period 1 April to 11 May 1986, HAS ADOPTED THIS REGULATION : Article 1 From 1 April to 11 May 1986 the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 for the products referred to in Article 1 (b) and (c) of the said Regulation shall be :  1,21 ECU per tonne in the case of Spain and Portugal ;  8,49 ECU per tonne in the case of the other Member States . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parli ­ ament (4), Whereas Article 3 of Regulation (EEC) No 1117/78 stipu ­ lates that the level of the fixed production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation, a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas, in view of the characteristics of the market in question, the percentage should be set at 100 % for the products referred to in the first indent of Article 1 (b) and (c) of Regulation (EEC) No 1117/78 and at 50% for the products referred to in the second indent of Article 1 (b) of that Regulation ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1986/87 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the Article 2 From 1 April to 11 May 1986 the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be :  1 52,45 ECU per tonne in the case of Spain ;  178,92 ECU per tonne in the case of the other Member States . These prices refer to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight. Article 3 From 1 April to 11 May 1986 the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  100 % for the products referred to in the first indent of Article 1 (b) and (c) of the said Regulation .  50 % for the products referred to in the second indent of Article 1 (b) of the said Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . (&lt;) OJ No L 142, 30 . 5. 1978 , p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No C 91 , 17. 4. 1986, p. 6 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). 26 . 4. 86 Official Journal of the European Communities No L 109/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 1986 . For the Council The President G. BRAKS